DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 11/14/2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2014/0230869).
	Regarding claim 1, Chen discloses an apparatus comprising: a burner (101; [0025] L2); a cooling fluid flow path ([0025] L21-26); and a thermal-to-electric conversion device integrated with the burner (109; [0025] L6-9), the conversion device having a first side disposed toward the radiant heat and a second side disposed toward the cooling fluid flow path (109 in relation to 105 and 107 in Fig. 1A).
	With regard to the limitations "for producing heat and electricity", "adapted to produce radiant heat", and "proximate to the radiant heat", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 2, Chen discloses all the claim limitations as set forth above.  Chen further discloses the burner produces a flame ([0025] L4) and the first side of the conversion device is disposed facing the flame (103 in relation to 111 in Fig. 1A).
	Regarding claim 3, Chen discloses all the claim limitations as set forth above.  Chen further discloses the burner comprises a flame housing at least partially surrounding a radiant zone ([0035] discloses top, bottom, and side walls), and the conversion device is connected to the flame housing with the first side disposed toward the radiant heat zone ([0025] L6-10; 109 in relation to 105 in Fig. 1A).
	Regarding claim 4, Chen discloses all the claim limitations as set forth above.  Chen further discloses the cooling fluid flow path ([0033] L10-11) extends through the flame housing ([0033], [0034]; [0035] discloses top, bottom, and side walls).
	Regarding claim 5, Chen discloses all the claim limitations as set forth above.  Chen further discloses the burner comprises a flame housing ([0035] discloses top, bottom, and side walls) at least partially surrounding a flame holder ([0025] L5; 105 in Fig. 1A), and the conversion device is connected to the flame housing with the first side disposed toward the flame holder (109 in relation to 105 in Fig. 1A).
	Regarding claim 6, Chen discloses all the claim limitations as set forth above.  Chen further discloses the cooling fluid flow path ([0033] L10-11) extends through the flame housing ([0035] discloses top, bottom, and side walls).
	Regarding claim 8, Chen discloses all the claim limitations as set forth above.  Chen further discloses the first side of the conversion device is generally parallel to a longitudinal direction of the flame (109 in relation to 103 in Fig. 1A).
	Regarding claim 9, Chen discloses all the claim limitations as set forth above.  Chen further discloses the first side of the conversion device is disposed facing the flame at an angle at or between 0 and 90 degrees relative to a longitudinal direction of the flame (109 in relation to 103 in Fig. 1A).
	Regarding claim 10, Chen discloses all the claim limitations as set forth above.  Chen further discloses the conversion device further comprises at least one fin on the second side of the conversion device wherein the at least one fin increases heat transfer ([0038] L3).
	Regarding claim 11, Chen discloses all the claim limitations as set forth above.  Chen further discloses the conversion device is a thermoelectric generator (TEG) ([0025] L7).
	Regarding claim 12, Chen discloses all the claim limitations as set forth above.  Chen further discloses the apparatus comprises more than one TEG ([0025] L6-7).
	Regarding claim 13, Chen discloses an apparatus comprising: a burner housing ([0035] discloses top, bottom and side walls) wherein the burner housing includes a burner ([0035] L3); a cooling fluid flow path at least partially disposed through the burner housing ([0035] L4; water channels 209); and at least one thermoelectric generator (TEG) integrated with the burner, the at least one TEG having a first side disposed toward the radiant heat and a second side disposed toward a portion of the cooling fluid flow path ([0035] L5-10).
	With regard to the limitations "for producing heat and electricity", "adapted to produce radiant heat", and "proximate to the radiant heat", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 14, Chen discloses all the claim limitations as set forth above.
	With regard to the limitation "wherein the radiant heat is at least partially enclosed in the burner housing", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 15, Chen discloses all the claim limitations as set forth above.  While Chen does disclose a flame is at least partially enclosed in the burner housing ([0035] L3), the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 16, Chen discloses all the claim limitations as set forth above.  While Chen does disclose combustion air introduced to the burner housing wherein a first portion of the combustion air is configured to mix with a fuel to provide combustion products for the radiant heat ([0026]), the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0230869) as applied to claims 1, 5, and 16 above, and further in view of Stachurski (US 3,899,359).
	Regarding claim 7, Chen discloses all the claim limitations as set forth above.  
	Chen does not explicitly disclose the cooling fluid flow path comprises an air flow outlet to introduce air to the flame holder.
	Stachurski discloses an apparatus for producing heat and electricity (C5/L40-52) and further discloses the cooling fluid path comprises an air flow outlet to introduce air to the flame holder (C5/L41-43).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an air flow outlet, as disclosed by Stachurski, in the cooling fluid path of Chen, because as taught by Stachurski, as a result preheated gases are supplied to the burner for enhanced fuel combustion efficiency (C5/L46-48; C9/L42-44).
	Additionally, as evidenced by Stachurski (C9/L42-44), the use of air as a cooling fluid in a thermoelectric generator apparatus amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using air as the cooling fluid in the apparatus of Chen based on the teaching of Stachurski.
	Regarding claim 10, Chen discloses all the claim limitations as set forth above.  
	Chen does not explicitly disclose at least one fin on the second side of the conversion device wherein the at least one fin increases heat transfer.
	Stachurski discloses an apparatus for producing heat and electricity (C5/L40-52) and further discloses the conversion device comprises at least one fin on the cooling fluid side of the conversion device wherein the at least one fin increases heat transfer (C11/L16).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a fin, as disclosed by Stachurski, on the cooling fluid side of the conversion device of Chen, because as taught by Stachurski, the employment of thin films on the thermoelectric elements assures a high heat conductive relationship between the elements (C11/L27-29).
	Additionally, as evidenced by Stachurski (C11/L16; C11/L27-29), the use of fins on a thermoelectric element amounts to the use of known components in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a fin on the conversion device of Chen based on the teaching of Stachurski.
	Regarding claim 17, Chen discloses all the claim limitations as set forth above.
	Chen does not explicitly disclose a second portion of the combustion air is configured to enter the cooling fluid path.
	Stachurski discloses an apparatus for producing heat and electricity (C5/L40-52) and further discloses a second portion of the combustion air is configured to enter the cooling fluid flow path (C5/L41-46; C10/L32-39; C10/L51-60).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure a portion of the combustion air of Chen to enter the cooling fluid flow path, as disclosed by Stachurski, because as taught by Stachurski, preheating of the air provides a higher burning temperature assuring nearly complete fuel combustion (C10/L56-58).
	Additionally, as evidenced by Stachurski (C9/L42-44), the use of air as a cooling fluid in a thermoelectric generator apparatus amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using air as the cooling fluid in the apparatus of Chen based on the teaching of Stachurski.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726